Citation Nr: 1629509	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

2.  Entitlement to a compensable rating for a post-operative right inguinal hernia scar.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to a compensable rating for a post-operative right inguinal hernia.

7.  Entitlement to a compensable rating for a right hydrocele disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1976 to April 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2016 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a left shoulder disability, service connection for bilateral hearing loss, entitlement to a compensable rating for a right hydrocele disability, and entitlement to a compensable rating for post-operative right inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On the record, during the January 2016 hearing before the undersigned, the Veteran indicated his desire to withdraw the appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.  

2.  On the record during the January 2016 hearing before the undersigned, the Veteran indicated his desire to withdraw the appeal of entitlement to a compensable rating for a post-operative right inguinal hernia scar.  

3.  The evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to a compensable rating for a post-operative right inguinal hernia scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In the present case, on the record at the January 2016 hearing, the Veteran clearly expressed his intent to withdraw his appeals as to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability and entitlement to a compensable rating for inguinal hernia scars.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time, and these appeals are dismissed.

VCAA - Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken below is favorable to the Veteran, further discussion of VCAA is not necessary at this time as there can be no prejudice to the Veteran from any potential error.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection -Tinnitus

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Certain chronic disabilities, to include organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

The Board finds that the Veteran has provided competent and credible testimony as to the onset of tinnitus in service.  See Hearing transcript dated January 2016.  As noted above, the Veteran performed duties involving generators and other equipment located near or at the flight line.  Thus, noise exposure in service is conceded.

The Veteran was afforded a VA examination in August 2010.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The examiner opined that the Veteran's tinnitus was less likely than not caused by his active service based on the in-service audiological examinations and the Veteran's denial of pertinent history on discharge. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

There is no dispute that Veteran is competent to report when he first noticed ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has further testified that he does not recall stating he did not have tinnitus at separation from service.

The Board finds that the Veteran's testimony regarding his duties in service and the onset of tinnitus is credible and competent evidence of an in-service incurrence of tinnitus.  The Board also notes that the August 2010 VA examination is probative evidence as to the relationship between the Veteran's tinnitus and his active service.

The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance and the Board finds that the record of evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus was incurred in service.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).


ORDER

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability is dismissed.

The appeal as to entitlement to a compensable rating for a post-operative right inguinal hernia scar is dismissed.

Service connection for tinnitus is granted.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his left shoulder disability.  The Board finds that a VA examination is warranted considering the Veteran was treated in service for cervical spine pain with radiation to the left arm in November 1988 and is service-connected for a cervical spine disability.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Veteran has provided credible testimony that he injured his left shoulder while stationed in Turkey during service.

The Veteran provided competent and credible testimony at the January 2016 hearing that his service-connected post-operative right inguinal hernia and hydrocele have increased in severity since his last VA examinations in December 2011 and May 2012, respectively.  Accordingly, the Board finds that VA examinations responsive to the criteria for evaluation of these service-connected disabilities are warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Veteran has testified that he noticed diminished hearing in service, moreover, he testified that his hearing has worsened since his last examination in 2010. Because the Veteran did not demonstrate hearing loss at levels sufficient to constitute a disability for VA purposes at his last examination, and because the VA examiner in 2010 did not consider the Veteran's statements regarding diminished hearing in service, the Board finds that another audiological examination addressing the Veteran's hearing loss is required.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).

Finally, the Board notes there appears to be outstanding VA treatment records.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Dallas and North Texas HCS VA Medical Centers.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's left shoulder disability.  The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. The examiner should indicate that he has reviewed the file in the examination report. All necessary tests and studies should be conducted.

Identify all left shoulder conditions present since April 2010, then for each identified left shoulder condition, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the identified condition that was caused by or aggravated by the Veteran's active service, and/or the Veteran's service-connected cervical spine disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected cervical spine disability.

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding onset in service and any continuation of symptoms since service.  The examiner is further directed that any absence of treatment for these symptoms does not render them invalid.

A complete rationale should be provided for all opinions and conclusions.

3.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's claimed hearing loss disability.  The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. The examiner should indicate that he has reviewed the file in the examination report. All necessary tests and studies should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current hearing loss is related to conceded noise exposure in service.

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding onset in service and any continuation of symptoms since service.  

A complete rationale should be provided for all opinions and conclusions.

4.  Schedule the Veteran for an examination to determine the current severity of the Veteran's post-operative right inguinal hernia disability.  The electronic claims folders should be provided to the examiner in conjunction with the examination for review.

A complete rationale should be provided for all opinions and conclusions.

5.  Schedule the Veteran for an examination to determine the current severity of the Veteran's right hydrocele disability.  The electronic claims folders should be provided to the examiner in conjunction with the examination for review.

A complete rationale should be provided for all opinions and conclusions.

6. After the development requested has been completed, review the medical reports to ensure that they are in compliance with the directives of this Remand.  If the reports are deficient in any manner, implement corrective procedures. 

7.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


